Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered February 15, 2000, convicting defendant, after a jury trial, of three counts of filing a false return for personal income and earnings tax (Tax Law § 1801 [b]), and sentencing her to concurrent terms of five years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence warranted the conclusion that defendant filed her “zero return” tax returns, seeking refunds for all the taxes she paid, without a good-faith belief in the bizarre theories underlying her claim for refunds. The question of whether defendant had such a good-faith belief was one to be resolved by the jury (see Cheek v United States, 498 US 192). The evidence that defendant did not hold such a good-faith belief included, inter alia, evidence that defendant lied to a colleague about preparing to do research on the theories for her “zero return,” when in fact she had already begun to prepare the return; that she filed amended returns under the same theories after having been informed by the taxing authority that the theories were invalid; that she was aware, as a result of her presence during the execution of a search warrant, that the tax preparer who had advised her to employ these theories was under criminal investigation; and, that shortly after the search warrant incident, she abandoned these theories and claimed exemption from taxation under new, but equally bizarre theories.
The court’s limited Allen-type charge (Allen v United States, *307164 US 492) was appropriate, since it was encouraging rather than coercive, and was sufficiently balanced, particularly when taken together with the main charge (see People v Ford, 78 NY2d 878, 880). Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.